DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US Publication No. 20040134507 A1) in view of Mathiez (EP Publication No. 1050236 A1).
Regarding claim 1, Gueret discloses a brush (Abstract, lines 5-6) for applying a product to the
eyelashes and/or eyebrows (Abstract, lines 1-2) comprising:
A core (Fig. 1, label 4), that extends along a longitudinal axis (Fig. 1shows it extends longitudinally), and
Bristles (Abstract, lines 5-6) that are held by the core (Abstract, lines 5-6) in a portion of the core (Fig. 1, label 10 is the core where label 5 is the bristles) bearing the bristles, the bristles having free ends that define an envelope surface (Par. [0006]), and
the envelope surface having at least one facet (Fig. 7, label 28; Par. [0061], lines 1-5), the at least one facet extending along at least half the length of the portion of the core bearing the bristles (Par. [0015]).
The at least one facet being made by cutting the envelope surface (Par. [0057] describes the cutting of the envelope surface to provide different shaping of the envelope surface and as such it is capable to make one facet by cutting the envelope surface).
However, Gueret is silent to the teaching of having at least one groove in the envelope surface, the at least one groove having outer edges situated on the contour of circular overall shape of the angular sector and at least one angular sector with a circular contour overall shape. Further, Gueret is silent to the angular sector comprises the at least one groove and the at least one facet are configured such that the envelope surface has, on moving around the longitudinal axis (X) of the core, an alternation of facet(s) and angular sector(s) with a contour of circular overall shape in section, all of the angular sector(s) with a contour of circular overall shape in section of the brush each comprising at least one groove. Gueret does disclose that various modifications can be made to the applicator (Par. [0060], lines 1-3) and at least one groove or concave side being present (Fig. 8 and Par. [0061]). 
Mathiez teaches a similar applicator brush and further discloses the presence of at least one groove (See Annotated Figure A of Fig. 3 of Mathiez) having outer edges situated on the contour of circular overall shape of angular sector to hold cosmetic product. Mathiez teaches the presence of two grooves made in the envelope surface. Furthermore, the at least one groove is found to extend at least half the length of the portion of the core bearing the bristles to allow for product to be held within the applicator (Col. 5, lines 52-55).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the envelope surface of Gueret to have the at least one groove of Mathiez- cut into the envelope surface- on the other side of the facet to hold cosmetic product. The resultant modification would further form an angular sector with a contour of circular overall shape in succession as the at least one groove presented by Mathiez proportionally does not cover the entire side making the facet larger than the at least one groove, and allowing for the at least one facet taught by Gueret and the at least one groove taught by Mathiez to be connected by a circular contour angular sector. Further the resultant modification would have an alternation of facet and angular sector (As the claim reads “facet(s)” and “angular sector(s)” it can be read to be one facet or multiple facets and one angular sector or multiple angular sectors. In this particular resultant brushes of Gueret and Mathiez present an alternation of one facet and one angular sector with a contour of circular overall shape.) and that the angular sector with a contour of circular overall shape in section of the brush each comprising at least one groove (See Annotated Figure A Fig. 1 of Mathiez). 

    PNG
    media_image1.png
    604
    733
    media_image1.png
    Greyscale

Annotated Figure A 
Regarding claim 2, Gueret and Mathiez teaches the claimed brush of claim 1 and Gueret further discloses the envelope surface has a cylindrical overall shape (Par. [0057], lines 1-7).
Regarding claim 3, Gueret and Mathiez teaches the claimed brush of claim 1 and the resultant modification developed from Gueret and Mathiez further discloses at least two grooves (See Annotated Figure B of Fig. 3 of Mathiez) extending along at least half of the portion of the core (Fig. 1 of Gueret, label 4) bearing the bristles (Col. 5, lines 52-55), each of the at least two grooves (See Annotated Figure B of Fig. 3 of Mathiez) having two outer edges (See Annotated Figure B of Fig. 3 of Mathiez) situated on the contour circular overall section of the at least angular sector (See Annotated Figure B of Fig. 3 of Mathiez).

    PNG
    media_image2.png
    629
    908
    media_image2.png
    Greyscale

Annotated Figure B
Regarding Claim 4, Gueret and Mathiez teaches the claimed brush of claim 1 and Gueret further discloses wherein the at least one facet comprises at least two facets (Par. [0061] of Gueret discloses the facet labeled as 28 to be “at least one flat surface”. It is found to be indicative that there can be two facets being made and provides teaching of two facets being present. As such, someone skilled in the art before the effective filing date of the claimed invention could have modified the modified brush of Gueret and Mathiez to have two facets).
Regarding Claim 5, Gueret and Mathiez teaches the claimed brush of claim 1 and the resultant modification developed from Gueret and Mathiez further discloses the angular sector comprising the at least one groove and the at least one facet configured such that the envelope surface has, on moving around the longitudinal axis of the core, an alternation of facet(s) and angular sector(s) with a contour of circular overall shape in section comprising at least one groove (The resultant modification of having the groove of Mathiez to be modified into Mathiez presents an angular sector with a circular contour between the groove and facet on both side acting as a connector to the two. This is based on the fact that both envelope surfaces taught have a circular cross section and the proportion of the groove does not span the entirety of one side making it inherently smaller than the facet taught by Gueret. As such, this presents the angular sectors with a circular contour on both sides of the facet and groove which would define the alternation of the facet and angular sector wherein the angular sector comprises at least one groove).
Regarding claim 6, Gueret and Mathiez teaches the claimed brush of claim 1 and Mathiez further discloses the at least one angular sector comprising at least the at least one groove comprising an angular sector with a contour of circular overall shape in section comprising a single groove (See Annotated Figure C of Fig. 3 of Mathiez)

    PNG
    media_image3.png
    585
    732
    media_image3.png
    Greyscale

Annotated Figure C
Regarding Claim 7, Gueret and Mathiez teaches the claimed brush of claim 1 and Mathiez
further discloses the at least one facet and the at least one groove comprises a single facet between two
consecutive grooves (See Annotated Figure D of Fig. 7 of Gueret after being modified by Mathiez).

    PNG
    media_image4.png
    206
    362
    media_image4.png
    Greyscale

Annotated Figure D
Regarding claim 8, Gueret and Mathiez teaches the claimed brush of claim 1 and Mathiez
further discloses the at least one angular sector comprises all of the angular sectors with a contour of
circular overall shape in section of the brush each comprising at least one groove (See Annotated Figure
C of Fig. 3 of Mathiez).
Regarding claim 10, Gueret and Mathiez teaches the claimed brush of claim 1 and Gueret
further discloses the at least one facet extends around the axis over an angular extent of less than 120o
(See Annotated Figure E of Fig. 7 of Gueret where it is that the angle to be greater than 90 degrees by a
small degree and as such would be less than 120 degrees).

    PNG
    media_image5.png
    421
    410
    media_image5.png
    Greyscale

Annotated Figure E
Regarding claim 11, Gueret and Mathiez teaches the claimed brush of claim 1 and Gueret
further discloses the at least one facet is flat or convex (Fig. 7 of Gueret, label 27 is found to be flat).
Regarding claim 12, Gueret and Mathiez teaches the claimed brush of claim 1 the resultant
modification developed from Gueret and Mathiez further discloses the envelope surface having at least
two grooves (See Annotated Figure B of Fig. 3 of Mathiez), the two grooves extending along at least half
the length of the portion of the core bearing the bristles (Col. 5 of Mathiez, lines 52-55), the envelope
surface configured such that at least one facet and at least one angular sector with a contour of circular
overall shape in section are successively encountered on moving around the longitudinal axis (X) of the
brush, this angular sector having at least one of the two grooves, at least one of the grooves having
outer edges situated on the contour of circular overall shape of the angular sector (See Annotated
Figure D of Fig. 7 of Gueret Modified to have two grooves as taught by Mathiez).
Regarding claim 13, Gueret and Mathiez teaches the claimed brush of claim 1 and Gueret
further discloses the core (Fig. 10 of Gueret, label 10) comprising a distal end which is situated on the
longitudinal axis of a stem (Fig. 10 of Gueret, label 4) to which the core is attached (Fig. 11, opposing the
side label 10 is found).
Regarding claim 14, Gueret and Mathiez teaches the claimed brush of claim 1 and Gueret
further discloses the core (Fig. 10 of Gueret, label 10) having a proximal end (Fig. 10 of Gueret where the
label 10 is) intended to be fixed to a stem (Fig. 10 of Gueret, label 4).
Regarding claim 15, Gueret and Mathiez teaches the claimed brush of claim 1 and Gueret
further discloses a container (Fig. 1 of Gueret, label 2) containing a product (Fig. 1 of Gueret, label P) to
be applied and a brush (Fig. 1 of Gueret, label X) as claimed in claim 1.
Regarding claim 16, Gueret discloses a brush (Abstract, lines 5-6) for applying a product to the
eyelashes and/or eyebrows (Abstract, lines 1-2) comprising:
A core (Fig. 1, label 4), that extends along a longitudinal axis (Fig. 1shows it extends longitudinally), and
Bristles (Abstract, lines 5-6) that are held by the core (Abstract, lines 5-6) in a portion of the core (Fig. 1, label 10 is the core where label 5 is the bristles) bearing the bristles, the bristles having free ends that define an envelope surface (Par. [0006]), and
the envelope surface having at least one facet (Fig. 7, label 28; Par. [0061], lines 1-5), the at least one facet extending along at least half the length of the portion of the core bearing the bristles (Par. [0015]).
The at least one facet being made by cutting the envelope surface (Par. [0057] describes the cutting of the envelope surface to provide different shaping of the envelope surface and as such it is capable to make one facet by cutting the envelope surface).
However, Gueret is silent to the teaching of having at least one groove in the envelope surface, the at least one groove having outer edges situated on the contour of circular overall shape of the angular sector and at least one angular sector with a circular contour overall shape. Further, Gueret is silent to the at least one angular sector comprises at least the at least one groove comprising an angular sector with a contour of circular overall shape in section comprising a single groove. Gueret does disclose that various modifications can be made to the applicator (Par. [0060], lines 1-3).
Mathiez teaches a similar applicator brush and further discloses the presence of at least one groove (See Annotated Figure F of Fig. 3 of Mathiez) having outer edges situated on the contour of circular overall shape of angular sector to hold cosmetic product. Furthermore, the at least one groove is found to extend at least half the length of the portion of the core bearing the bristles to allow for product to be held within the applicator (Col. 5, lines 52-55).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the envelope surface of Gueret to have the at least one groove of Mathiez on the other side of the facet to hold cosmetic product. The resultant modification would further form two angular sectors with a contour of circular overall shape in succession as the at least one groove presented by Mathiez proportionally does not cover the entire side making the facet larger than the groove, and allowing for the at least one facet taught by Gueret and the at least one groove taught by Mathiez to be connected by a circular contour angular sector. Further the resultant modification presents each angular sector to have a single groove as denoted in Annotated Figure F of Fig. 3 of Mathiez.  

    PNG
    media_image6.png
    391
    424
    media_image6.png
    Greyscale

Annotated Figure I 
Regarding claim 17, Gueret discloses a brush (Abstract, lines 5-6) for applying a product to the
eyelashes and/or eyebrows (Abstract, lines 1-2) comprising:
A core (Fig. 1, label 4), that extends along a longitudinal axis (Fig. 1shows it extends longitudinally), and
Bristles (Abstract, lines 5-6) that are held by the core (Abstract, lines 5-6) in a portion of the core (Fig. 1, label 10 is the core where label 5 is the bristles) bearing the bristles, the bristles having free ends that define an envelope surface (Par. [0006]), and
the envelope surface having at least one facet (Fig. 7, label 28; Par. [0061], lines 1-5), the at least one facet extending along at least half the length of the portion of the core bearing the bristles (Par. [0015]).
The at least one facet being made by cutting the envelope surface (Par. [0057] describes the cutting of the envelope surface to provide different shaping of the envelope surface and as such it is capable to make one facet by cutting the envelope surface).
However, Gueret is silent to the teaching of having at least one groove in the envelope surface, the at least one groove having outer edges situated on the contour of circular overall shape of the angular sector and at least one angular sector with a circular contour overall shape. Further, Gueret is silent to the at least one groove comprises at least two grooves extending along at least half the length of the portion of the core bearing the bristles, each of the at least two grooves having two outer edges situated on the contour of circular overall shape in section of the at least one angular sector. Gueret does disclose that various modifications can be made to the applicator (Par. [0060], lines 1-3). 
Mathiez teaches a similar applicator brush and further discloses the presence of at least one groove (See Annotated Figure A of Fig. 3 of Mathiez) having outer edges situated on the contour of circular overall shape of angular sector to hold cosmetic product. Mathiez teaches the presence of two grooves made in the envelope surface. Furthermore, the at least one groove is found to extend at least half the length of the portion of the core bearing the bristles to allow for product to be held within the applicator (Col. 5, lines 52-55).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the envelope surface of Gueret to have the at least one groove of Mathiez- cut into the envelope surface- on the other side of the facet to hold cosmetic product. The resultant modification would further form an angular sector with a contour of circular overall shape in succession as the at least one groove presented by Mathiez proportionally does not cover the entire side making the facet larger than the at least one groove, and allowing for the at least one facet taught by Gueret and the at least one groove taught by Mathiez to be connected by a circular contour angular sector. Further from the resultant modification, the at least one groove comprises two grooves each having two out edges situated on the contour of circular overall shape in section of the at least one angular sector extending along at least half the length of the portion (See Annotated Figure A of Fig. 3 of Mathiez). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US Publication No. 20040134507 A1) in view of Mathiez (EP No. 1050236 A1) in further view of Dumler (US Publication No. 2007/0034223A1).
Regarding claim 9, Gueret and Mathiez teaches the claimed brush of claim 1; both Gueret and Mathiez are silent to the two outer edges of a groove are spaced apart from one another by a distance between 0.2 mm and 5 mm.
Dumler similarly teaches a similar configuration (A applicator brush that comprises a core extending longitudinally, a cylindrical envelope surface with facets, grooves, outer edges and an angular sector with a circular contour, and a core attached to distal end of a stem) including that the two outer edges (See Annotated Figure J of Fig. 2 of Dumler) of a groove (See Annotated Figure J of Fig. 2 of Dumler) are spaced apart from one another by a distance between 0.2 mm and 2.4 mm (Paragraph [0034] where disk tip distance is the outer edge distance). The distance range taught by Dumler is found within the claimed range of 0.2 mm and 5 mm and as such falls within the limitation of the claimed.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the groove of Mathiez having the outer edges to have a distance to be between 0.2 mm and 2.4 mm as taught by Dumler as doing so would improve capturing of the product onto the brush.

    PNG
    media_image7.png
    542
    624
    media_image7.png
    Greyscale

Annotated Figure J 
Response to Arguments
Applicant's arguments filed on 4/21/2022 on pages 7-13 have been fully considered but they are not persuasive. 
Regarding Claim 1-15, Applicant argues that Mathiez does not teaches at least one groove and at least one facet. However, Mathiez does present at least one groove (Annotated Figure K of Fig. 3 of Mathiez) and is brought in to teach the concept of at least one groove being present in an applicator brush. Further, this is used in combination with Gueret who teaches the concept of at least one facet (Annotated Figure L of Fig. 7 of Gueret) where almost half the brush (when looking at it in the cross sectional view) comprises the facet and the other portions comprises the at least one groove and angular sector (See Annotated Figure L of Fig. 7 of Gueret). Someone skilled in the art would be motivated to modify and combine Mathiez and Gueret’s teaching as Gueret provides a teaching of at least one concave side (Fig. 8 of Gueret, Par. [0061]) presenting the concept that Gueret can be modified to have multiple grooves. Further, applicant argues that Mathiez and Gueret does not disclose teaching of an alternation of facet(s) and angular sector(s). However, it is noted that there is found to be an alternation of a facet and a angular sector as the claims can be interpreted as an alternation of one facet and one angular sector which is what is taught the resultant modification (See Annotated Figure L of Fig. 7 of Gueret). 

    PNG
    media_image3.png
    585
    732
    media_image3.png
    Greyscale

Annotated Figure K 

    PNG
    media_image4.png
    206
    362
    media_image4.png
    Greyscale

Annotated Figure L 
Regarding Claim 16, Applicant argues that Mathiez does not teaches an envelope surface having at least one facet and at least one angular sector wherein the at least one angular sector comprises a single groove. In regards to the facet, this is taught by Gueret as noted in Annotated Figure L. Mathiez, however, presents the teaching of at least one angular sector comprising a single groove. The resultant modification of Mathiez and Gueret would further form two angular sectors with a contour of circular overall shape in succession as the at least one groove presented by Mathiez proportionally does not cover the entire side making the facet larger than the groove, and allowing for the at least one facet taught by Gueret and the at least one groove taught by Mathiez to be connected by a circular contour angular sector. Further the resultant modification presents each angular sector to have a single groove as denoted in Annotated Figure M of Fig. 3 of Mathiez. 

    PNG
    media_image6.png
    391
    424
    media_image6.png
    Greyscale

Annotated Figure M
Regarding Claim 17, Applicant argues that Mathiez does not teaches an envelope surface having at least one facet and at least one angular sector wherein the at least one angular sector comprises at least two grooves. In regards to the facet, this is taught by Gueret as noted in Annotated Figure L. Mathiez, however, presents the teaching of at least one angular sector comprising a single groove. The resultant modification of Mathiez and Gueret would further form two angular sectors with a contour of circular overall shape in succession as the at least one groove presented by Mathiez proportionally does not cover the entire side making the facet larger than the groove, and allowing for the at least one facet taught by Gueret and the at least two groove taught by Mathiez to be connected by a circular contour angular sector Further from the resultant modification, the at least one groove comprises two grooves each having two out edges situated on the contour of circular overall shape in section of the at least one angular sector extending along at least half the length of the portion (See Annotated Figure L of Fig.7 of Gueret). 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772